Citation Nr: 1629117	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a left foot stress fracture.  

3.  Entitlement to service connection for residuals of pelvic fracture, to include lower back condition.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He passed away in September 2013.  In February 2014, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The issue of service connection for residuals of pelvic fracture, to include a lower back condition, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by noise exposure during active service.

2.  The Veteran's left foot disorder, including a calcaneal spur and left hallux valgus of the first metatarsal head, was caused by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for residuals of a left foot fracture, including a left foot hallux valgus deformity and calcaneal spur, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claimed entitlement to service connection for bilateral hearing loss and a left foot condition.  Specifically, he asserted that his bilateral hearing loss resulted from noise exposure while training on active duty and that his left foot condition resulted from a left foot stress fracture he sustained and was treated for during active service.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing Loss 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A current bilateral hearing loss disability is established, as shown on VA examination in August 2010.  That examination revealed puretone thresholds for the right ear of 80 decibels at 4000 hertz and puretone thresholds of 70 decibels at 4000 hertz for the left ear.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) reveal no complaints of hearing loss during active duty and his induction and separation examinations both show threshold levels within normal auditory range.  However, an undated audiogram in his STRs shows audiological threshold levels outside the normal hearing range.  The Veteran provided competent and credible statements concerning exposure to acoustic trauma in service.  Moreover, the August 2010 VA examiner noted that the Veteran was an infantryman and was exposed to weapons, tanks, and aircraft and as a result noise exposure was conceded.  The examiner also noted the Veteran reported experiencing outer-ear infections that were treated with eardrops.  Thus, an in-service injury is shown.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009);

Regarding the final element of service connection, the medical nexus element, the Board finds that the evidence of record is in equipoise as to a relationship between the Veteran's hearing loss and his in-service noise exposure.  

To that end, the Veteran was provided a VA audiological examination in August 2010.  The examiner noted that the August 1967 separation examination indicated normal hearing and no threshold shifts during military service.  He also noted that the Veteran was exposed to civilian noise exposure, working as longshoreman for forty years after separating from the military.  He concluded that it was less likely as not that the Veteran's hearing loss was related to in-service noise exposure.  

The Board finds that the August 2010 VA opinion is of diminished probative value for several reasons.  First, the evidence shows that Veteran did not work as a longshoreman for 40 years.  Rather, his spouse competently testified that he worked as a longshoreman for a period of time, moved to a different profession, and ultimately into ministry.  His September 2010 death certificate lists "religious minister" as his occupation.  Therefore, while it is unclear precisely how long the Veteran worked as a longshoreman, it is clear that he was not exposed to 40 years of noise exposure as a longshoreman; a cornerstone premise of the August 2010 VA examiner's opinion.  

Additionally, the August 2010 VA examiner noted that there were no threshold shifts in the Veteran's audiometric thresholds during service.  While the Veteran's induction and separation audiological examinations revealed hearing within normal limits, the VA examiner did not opine on an undated audiogram located in the Veteran's STRs.  That audiogram reveals worsening thresholds in the Veteran's hearing, including at 4000 hertz for the left ear and 3000 and 6000 hertz for the right ear.  Although this in-service audiogram does not conclusively demonstrate hearing loss for VA rating purposes, it nevertheless undercuts yet another cornerstone premise of the August 2010 VA examiner's opinion.  

Finally, the August 2010 VA examiner did not opine on the significance, if any, of the Veteran's assertions that he had experienced ear infections in service.  While the Board did not locate a treatment record noting ear infections while in service, the Veteran was nevertheless competent to report that he had experienced ear infections while in service.  Therefore, the probative value of the August 2010 VA opinion is further limited in that it failed to explore this crucial fact.  

Despite the August 2010 VA opinion, the Veteran's spouse provided probative testimony to establishing the nexus element.  She stated that she had known the Veteran since the third grade and was married to him for fifty-one years.  She noted that he was not exposed to excessive noise prior to his entrance into the military.  She also stated that the Veteran went to sick call about his ears while in service, and complained to her about his hearing.  Finally, she stated that after his return from service, his hearing progressively worsened over time.  Thus, because she had intimate knowledge of his hearing and noise exposure both before entering and leaving service, the Board assigns significant evidentiary weight to her testimony.  

Thus, while the foregoing medical evidence of a nexus between the Veteran's in-service noise exposure and his hearing loss offers little probative value, the Veteran's statements, the appellant's testimony, and his STRs offer more compelling evidence of a nexus; or in the alternative, the probative value of the August 2010 VA examination is at least on balance with the probative value of the favorable evidence.  Therefore, the nexus element of service connection is satisfied.  See Holton v. Shinseki, 557 F.3d at 1366.  

Accordingly, resolving reasonable doubt in the appellant's favor, the Board finds the Veteran's bilateral hearing loss was caused by his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Thus, service connection for bilateral hearing loss is granted.

Left Foot Condition

The Veteran asserted entitlement to service connection for left foot condition.  In his October 2010 Notice of Disagreement (NOD) he stated that he suffered a stress fracture while on active duty and he has had residual pain in his left since service.   For the following reasons, the Board finds that service connection is established.  

The Veteran suffered an in-service injury to his left foot.  His STRs reveal that the Veteran suffered a stress fracture in his 2nd metatarsal shaft in April 1966 during training.  He suffered a second stress fracture in that foot in April 1967 and was his left foot placed into a cast.  His cast was removed in May 1967.  Therefore, the in-service element is satisfied.  See Holton v. Shinseki, 557 F.3d at 1366.  

The Veteran also had a current disability.  A May 2010 VA treatment record showed that that the Veteran stated that while he was in military he broke his left foot while on night maneuvers and was placed in a cast.  He reported having left foot pain since service.  On physical examination, the examiner noted a prominent boney deformity on the dorsum of the foot that was tender to touch.  The examiner (W.H.) diagnosed pain in the left foot with a history of fracture, more likely than not a result of fracture that occurred while on active duty.  Medical records also show that the Veteran was diagnosed as having a calcaneal spur and left hallux valgus of the first metatarsal head.  Thus, the current disability element is satisfied.  Id.  

Turning to the nexus element of service connection, in a March 2012 statement, the same VA examiner (W.H.) that treated the Veteran in May 2010 stated that is was his opinion that it was at least as likely as not that the Veteran's continued left foot pain was the result of the stress fracture he suffered while on active duty in 1966.  He noted that the Veteran was placed in a walking cast for six weeks while still maintaining his training schedule, and that the Veteran stated that he had constant pain on the top of his left foot since the fracture occurred in service.  

Conversely, the Veteran was afforded a VA examination for his left foot condition in July 2012.  The VA examiner noted that the Veteran suffered a stress fracture while in service and it was his opinion that the in-service stress fracture fully healed and as a result, the residual pain that the Veteran reported in his left foot was more likely a result of his polymyalgia rheumatic.  In further support of his rationale, the VA examiner stated that the current medical literature did not support W.H.'s position.  

Although the May 2010/March 2012 examiner's diagnosis is unclear, it was noted that the Veteran had a boney prominence on the dorsum of his left foot that was painful and was described as a residual of his in-service fracture.  The Board finds that the May 2010/March 2012 VA examiner's favorable opinion and the July 2012 VA examiner's unfavorable opinion are of equal weight.  In such a circumstance, under VA law, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the nexus element of service connection is satisfied.  See Holton v. Shinseki, 557 F.3d at 1366.  

Accordingly, resolving reasonable doubt in the appellant's favor, the Board finds the Veteran's left foot condition was caused by his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Thus, service connection for residuals of a stress fracture of the left foot, including a calcaneal spur and left hallux valgus of the first metatarsal head, is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for residuals of a stress fracture of the left foot, including a calcaneal spur and left hallux valgus of the first metatarsal head, is granted.  



REMAND

While the Board sincerely regrets the delay, the remaining service connection claim must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran was afforded a VA examination in July 2012 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the opinion provided in the July 2012 examination report is not sufficient to make an informed decision on this claim, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

To that end, the Veteran had lower back trauma.  The July 2012 VA examination noted the Veteran had degenerative disc disease from the T12 to S1 vertebrae.  The examiner also noted the Veteran had a compression fracture in his L1 vertebrae, status post vertebroplasty.  

A December 1966 treatment shows the Veteran complained of lower back pain in service.  A July 1967 treatment note shows the Veteran was sought treatment for tailbone pain after falling while working in a kitchen.  He was diagnosed with post traumatic coccydynia and X-rays taken at that time were negative.  An August 1967 treatment note shows the Veteran had continued right side pain, was placed on a profile, and instructed to stop riding in tracked vehicles.  In his August 1967 report of medical history at separation, the Veteran noted recurrent back pain and a history of broken bones.  

The July 2012 VA examiner noted the Veteran's in-service injury to his coccyx.  He also noted the unremarkable X-rays taken in 1967 and the final diagnosis of coccydynia.  He opined that the Veteran's lumbar spine in 2011 demonstrated a vertebral fracture that was not present in 2010, indicating intervening events occurred between the two examinations, unrelated to the 1967 episode.  The examiner further opined that the Veteran's degenerative disc disease from T12 to S1 was not caused or related to the incident that occurred in 1967.  He also stated the compression fracture in L1, status post vertebroplasty was not caused or related to the 1967 in-service incident as a compression fracture was first documented in 2011 and was not present on 1967 or 2010 X-rays.  He concluded that there was no medical literature or study that has proven that pain caused degenerative bone changes, and that an assertion to the contrary would go against all medical knowledge.  

However, as noted above, the July 2012 VA opinion is not adequate for rating purposes.  While the examiner affirmatively opined on the relationship between the Veteran's in-service fall and his current disabilities, ultimately concluding that they were not etiologically related, the examiner did not opine on the remaining treatment records showing the Veteran complained of lower back pain including a December 1966 treatment record where the Veteran complained of lower back pain and an August 1967 treatment record showing him complaining of right side pain and receiving a profile.  As the examiner has not expressly considered the relationship between the Veteran's current lower back condition and his in-service trauma, the examination is not adequate for rating purposes.  

A statement from John D. Dorchak, M.D. regarding the Veteran's condition was submitted in February 2012.  Dr. Dorchak stated that the Veteran was a patient of his and he was recently diagnosed with degenerative arthritis in his lower back.  He noted the Veteran developed instability at the L4-5 and L5-S1 segments.  He concluded that the degenerative changes in the Veteran's lower back could be the result of an old back injury while on active duty.  

Dr. Dorchak's opinion equally problematic.  It was rendered without providing a rationale.  Rather than further elaborate on his sentiment, he simply stated that the current injury could be the result of the in-service injury.  Consequently, the Board finds that the opinion is not adequate for purposes of adjudicating the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Thus, as the July 2012 VA examiner's opinion is not adequate to make an informed decision on this claim and Dr. Dorchak's opinion lacks critical reasoning, the Board does not have adequate medical evidence necessary to determine whether the Veteran's in-service back pain complaints are etiologically related to his current lower back conditions.  See Barr, 21 Vet. App. at 312.  On remand, a new VA opinion should be obtained to assess the likelihood that the in-service complaints of lower back pain and right side pain are related to his current degenerative disc disease.  The Veteran's complete treatment records from John D. Dorchak, M.D. should also be obtained, as well as his records from Dr. Haslam.  See VA treatment records, dated September 19, 2000 and April 24, 2001.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from John D. Dorchak, M.D.; Dr. Haslam; and/or the medical care provider that performed his vertebroplasty.

2.  Thereafter, return the claims file to the examiner who rendered the July 2012 opinion regarding the lower back condition for a new opinion.  If an opinion cannot be obtained from this examiner within a reasonable timeframe, the opinion may be provided by a different medical professional. 

The examiner must specifically address the fact that the Veteran had in-service complaints of lower back and right side pain.  The July 2012 opinion does not account for this fact, but merely states that the Veteran's current degenerative disc disease was not related to his in-service fall in 1967.  

If the examiner continues to find that the Veteran's degenerative disc disease was not caused by the in-service lower back pain or trauma, the examiner must provide an explanation that is more specific to the Veteran than the general observation that the medical literature does not support the contention.  In this regard, the examiner must discuss the likelihood that the lower back pain and right side pain while in-service is related to the later onset of the degenerative disc disease.  The examiner of course should also discuss any other factors deemed relevant to this determination. 

With the above considerations in mind, the examiner must provide the following opinion: 

* The likelihood that the Veteran's lower back degenerative disc disease between T12 and S1 or compression fracture in his L1 vertebrae, status post vertebroplasty had its clinical onset during service or was related to any incident of service. 

A complete explanation must be provided in support of the opinion in accordance with the above discussion. 
 
3.  Then, review the claims file and ensure that all requested development actions have been completed in full. If the opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


